EXHIBIT 10.1

 

August 30, 2004

 

Dave Carey

One Hanover Park

16633 Dallas Parkway, Suite 800

Addison, TX 75001

 

SEPARATION AGREEMENT AND RELEASE

 

Dear Dave:

 

Further to your discussion with Bill Conner on August 30, 2004, this letter
agreement (“Agreement”) sets forth the arrangements we have made with respect to
your separation from Entrust, Inc. The arrangements will be as follows:

 

1. As used in this Agreement, the term “Entrust” and/or “Company” shall mean
Entrust, Inc., its subsidiaries (including enCommerce, Inc. and Entrust
Limited), affiliates, successors, assigns; and all past and present officers,
directors, employees and agents (in their individual and representative
capacities) of such entities.

 

2. Your active employment with Entrust and assignment as President and Chief
Operating Officer will end effective on the close of business on August 30, 2004
(the “End Date”). Thereafter, subject to the terms hereof and provided that you:

 

  (A) return to the Company of an executed copy of the Waiver and Release
enclosed herewith (“Waiver”) in compliance with the terms of such Waiver (as set
out in paragraph 1);

 

  (B) do not revoke such Waiver within the seven (7) day revocation period;

 

  (C) continue to comply in all material respects with the terms of this
Agreement and the Waiver; and

 

  (D) continue to comply in all material respects with the Confidentiality,
Non-Solicitation, Non-Competition, and Code of Conduct Agreement dated entered
into at the time of your employment (the “IP and Conflicts Agreement”) as
reasonably determined by Entrust;

 

(conditions (A) through to (D) hereinafter referred to as the “Preconditions”),
you will remain an employee of Entrust through to August 30, 2005 (the
“Severance Period”) with your duties to be as follows:

 

  • Being on administrative leave of absence available to advise on matters
related to your former duties; and

 

  • Upon reasonable request, making available to Entrust advice, assistance and
information related to your former job duties, including, but not be limited to,

 

1



--------------------------------------------------------------------------------

offering and explaining evidence and providing sworn statements, deposition
testimony and trial testimony as may be deemed necessary by Entrust for the
preparation of its position in any legal proceedings(s) involving issues brought
against or initiated by Entrust of which you have knowledge.

 

In the event it is necessary for you to provide the aforementioned services, you
will be entitled to no additional compensation beyond that provided for in this
Agreement, except that Entrust shall reimburse you for authorized, reasonable
and documented travel expenses including, but not limited to, transportation,
lodging and meals. At the end of the Severance Period your employment
relationship with Entrust will be ended and will not resume.

 

3. During the Severance Period you will not have authority to act on behalf of
Entrust, nor bind Entrust, nor to incur any expenses or seek reimbursement for
any expense incurred, without prior written authority.

 

4. (a) Subject to your compliance with the Preconditions, you will continue
during the Severance Period to receive your current base salary of $23,335.00 US
per month, will continue to be eligible for those Company-provided benefit and
insurance programs in which you are participating as of the date of this letter
under the terms of the controlling plans, programs or policies, and will
continue to vest in current stock options pursuant to the terms of controlling
stock option plans and agreements (collectively the “Severance Benefits”).
However, during the Severance Period you will not accrue additional vacation
time or other paid time off, nor will you be eligible for any bonuses, nor will
you be eligible for salary increases, or new stock option grants.

 

(b) Whether you execute this Agreement or not, you will receive compensation of
$5297.11, reflecting 39.35 hours of earned but not untaken vacation accrued
through to August 30, 2004.

 

(c) All amounts to be paid under paragraphs 4(a) and 4(b) shall be subject to
legally required and other authorized deductions and withholdings and will be
paid at such time and in such manner as is consistent with the Company’s normal
payroll practices.

 

5. You acknowledge and represent that a time period of twenty-one (21) calendar
days has been provided to you in order for you to consider the subject matter of
this Agreement and that the Company has advised you to consult with an attorney
of your choice prior to signing this Agreement. In addition, you acknowledge
that you will have seven (7) calendar days following the execution and return of
this document to revoke this Agreement by written notice. To be valid, Mr. Jay
Kendry, Vice President, Chief Governance Officer and Secretary, Entrust, Inc.,
16633 North Dallas Parkway, Addison, TX 75001 must receive the letter of
revocation not later than the close of business seven (7) calendar days after
you sign and return this Agreement. This Agreement is effective on the eighth
(8th) day after you have signed it (the “Effective Date”), unless timely revoked
as set forth above.

 

2



--------------------------------------------------------------------------------

6. All Entrust company provided benefits not expressly extended to you pursuant
to this Agreement shall be terminated at 11:59 p.m. on the End Date. Following
termination of your coverage under Entrust’s group health benefit plans,
continued health coverage will be offered as required by the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”), for the period required by
law.

 

7. You shall reconcile and settle, as soon as possible, and in no event later
than the End Date, any expenses incurred by you in connection with Entrust
business for which you may be entitled to reimbursement.

 

8. You agree that you will not act in any manner that might damage the business
of the Company. Without limiting the generality of the foregoing, you
acknowledge and agree that you will make no statement that would disparage
Entrust or any director, officer or other employee or that would have a harmful
effect upon the interests of Entrust, its customers or its shareholders. You
agree that you will not counsel or assist any attorneys or their clients in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party against the Company and/or any
officer, director, employee, agent, representative, shareholder or attorney of
the Company, unless under a subpoena or other court order to do so. You further
agree both to immediately notify the Company upon receipt of any court order,
subpoena, or any legal discovery device that seeks or might require the
disclosure or production of the existence or terms of this Agreement, and to
furnish, within three (3) business days of its receipt, a copy of such subpoena
or legal discovery device to the Company. The Parties also agree to refrain from
any defamation, libel or slander of the other Party or tortious interference
with the contracts and relationships of the other Party.

 

9. You agree that this Agreement is a confidential document as are all the terms
and conditions expressed herein. Accordingly, you agree that you will not
directly or indirectly disclose, publicize or discuss this Agreement, including
its terms and/or conditions, with any employee and/or former employee of Entrust
or any other person except your immediate family members, attorney, accountant,
financial advisor, and/or outplacement advisor, unless under a subpoena or other
court order to do so. In the event that you discuss this Agreement with any of
the aforementioned individuals, it shall be your duty, responsibility and
obligation to advise said individual(s) of the confidential nature of this
Agreement and to direct them not to discuss the terms and/or conditions of this
Agreement with any other person. Notwithstanding the foregoing, this obligation
of confidentiality shall cease in respect of those parts of the Agreement that
are publicly disclosed by Entrust.

 

10. You hereby agree and acknowledge that:

 

  (a) during your employment with Entrust you have received and become
acquainted with confidential, proprietary, and trade secret information
including, but not limited to, information regarding Company investments,
programs, plans, and strategies; capital sources; customer and prospective
customers; technical data; business/marketing plans or results; prospect lists;
sales funnels, personnel matters regarding Company employees, officers, and

 

3



--------------------------------------------------------------------------------

directors; manners of operation and services provided; negotiating positions and
strategies; and other information regarding potential strategic alliances and
customer information (including without limitation Entrust’s strategies in
Asia). You hereby acknowledge that such information has been and will be
developed or acquired by the Company through the expenditure of substantial
time, effort, and money, that such information provides the Company with
strategic and business advantages over others who do not know or use such
information, and that the Company has implemented specific policies and
practices to keep such information secret. Accordingly, you agree that during
the term of this Agreement and for a period of one year, you will not directly
or indirectly use or disclose any such information obtained through your
association with the Entrust, except as expressly authorized by the Entrust in
conducting the business of the Company or as required by an order of a court of
competent jurisdiction.

 

  (b) the nature of the Entrust confidential information described in the
preceding paragraph makes it extremely unlikely that, even using complete good
faith, you could provide services in a similar capacity for a competitor of
Entrust without drawing upon and utilizing such information. Accordingly, you
agree that during your employment with Entrust (including throughout the
Severance Period), and until the date one (1) year following the Effective Date
of this Agreement, you will not, without the prior written consent of the
Company, (i) serve as a partner, employee, consultant, officer, director,
manager, agent, associate, investor, or (ii) directly or indirectly, own,
purchase, organize or take preparatory steps for the organization of, or (iii)
build, design, finance, acquire, lease, operate, manage, invest in, work or
consult for or otherwise affiliate yourself with any of the following
businesses: VeriSign, Baltimore, RSA, Netegrity, Microsoft, Certicom, Entegrity,
Arcot, Valicert, Computer Associates, Oblix, Access 360, Sun, Network
Associates, Zixcorp, AOL/Netscape/iPlanet, 2Init, Tumbleweed and Waveset. You
acknowledge that your fulfillment of the obligations contained in this provision
is necessary to protect the Company’s confidential information and,
consequently, to preserve the value and goodwill of the Company. You further
acknowledge the time, geographic and scope limitations of this obligation are
reasonable, especially in light of the Company’s desire to protect its
confidential information, and that you will not be precluded from gainful
employment if you are obligated not to compete with the Company during the
period, with the companies, and within the Territory as described above. The
covenant described above shall be construed as a series of separate covenants,
one for each city, county and state of any geographic area in the Territory.
Except for geographic coverage, each such separate covenant shall be deemed
identical in terms to the covenant contained above. If, in any judicial
proceeding, a court refuses to enforce any of such separate covenants (or any
part thereof), then such unenforceable covenant (or such part) shall be
eliminated from this agreement to the extent necessary to permit the remaining
separate covenants (or portions thereof) to be enforced. In the event the
provisions above are

 

4



--------------------------------------------------------------------------------

deemed to exceed the time, geographic or scope limitations permitted by Texas
law, then such provisions shall be reformed to the maximum time, geographic or
scope limitations, as the case may be, then permitted by such law.

 

  (c) any attempt on your part to induce others to leave Entrust or any effort
to interfere with Entrust’s relationships with its other employees would be
harmful and damaging to Entrust. Accordingly, you agree that for a period of one
(1) year following the Effective Date of this Agreement you will not in any way,
directly or indirectly, (a) induce, attempt to induce, or assist others in
inducing any individual providing services to Entrust to cease providing such
services; (b) otherwise interfere with or disrupt Entrust’s relationship with
its employees and contractors; (c) solicit, entice, or hire away any employee or
contractor of Entrust; or (d) hire, engage, or cause to be hired or engaged any
current or former employee or contractor of Entrust whose relationship with
Entrust ceased less than one year before the date of such hiring or engagement,
without written consent of Entrust.

 

11. On or before the End Date you shall return to Entrust any and all property
of Entrust and/or affiliates currently in your possession and/or subject to your
control including, but not limited to, any and all computer equipment, facsimile
machine, credit cards, identification cards, files, memoranda, correspondence,
compensation surveys, drawings, designs, financial records, customer lists,
personnel files, personnel lists or the like, whether such materials shall be
written instruments or tapes in electronic and/or recorded format.

 

12. You agree that the foregoing consideration represents settlement in full of
all outstanding obligations owed to you by the Company. You, on your own behalf,
and on behalf of your respective heirs, family members, executors, and assigns,
hereby fully and forever release Entrust and its officers, directors, employees,
investors, shareholders, administrators, affiliates, divisions, subsidiaries,
predecessor and successor corporations, and assigns, from, and agree not to sue
concerning, any claim, duty, obligation or cause of action relating to any
matters of any kind, whether presently known or unknown, suspected or
unsuspected, that you may possess arising from any omissions, acts or facts that
have occurred up until and including the Effective Date of this Agreement
including, without limitation: any and all claims relating to or arising from
your employment relationship with the Company and the termination of that
relationship; any and all claims relating to, or arising from, your right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law; any and all claims under the common law of any
jurisdiction applicable to employment relationships including, but not limited
to, wrongful discharge of employment; constructive discharge from employment;
termination in violation of public policy; discrimination; breach of contract,
both express and implied; breach of a covenant of good faith and fair dealing,
both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; negligent or intentional misrepresentation;
negligent or intentional interference with

 

5



--------------------------------------------------------------------------------

contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; and conversion; any and all claims for
violation of any federal, state or municipal statute, including, but not limited
to, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Age Discrimination in Employment Act of 1967, the Americans with Disabilities
Act of 1990, the Fair Labor Standards Act, the Employee Retirement Income
Security Act of 1974, The Worker Adjustment and Retraining Notification Act,
Older Workers Benefit Protection Act; and the Texas Commission on Human Rights
Act; any and all claims for violation of the federal, or any state,
constitution; any claim for any loss, cost, damage, or expense arising out of
any dispute over the non-withholding or other tax treatment of any of the
proceeds received by you as a result of this Agreement; and any and all claims
for attorneys’ fees and costs.

 

The Company and you agree that the release set forth in this section shall be
and remain in effect in all respects as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement. You acknowledge and agree that any breach of any provision of
this Agreement by you shall constitute a material breach of this Agreement and
shall entitle the Company immediately to recover the severance benefits provided
to you under this Agreement. You shall also be responsible to the Company for
all costs, attorneys’ fees and any and all damages incurred by the Company in
(a) enforcing the obligation, including the bringing of any suit to recover the
monetary consideration, and (b) defending against a claim or suit brought or
pursued by you in violation of this provision.

 

13. You understand and agree that, in the event of any breach by you of the
terms of this Agreement, your right to any further payments or benefits will
immediately end. The cessation of further payments and benefits on account of
such breach will not, however, relieve you of your obligations under this
Agreement, nor will it limit Entrust’s right to any other relief it may be
entitled to seek.

 

14. YOU ACKNOWLEDGE THAT YOU HAVE READ THIS SEPARATION AGREEMENT / RELEASE AND
THAT YOU UNDERSTAND ALL OF ITS TERMS AND EXECUTE IT VOLUNTARILY WITH FULL
KNOWLEDGE OF ITS SIGNIFICANCE AND THE CONSEQUENCES THEREOF. FURTHER, YOU
ACKNOWLEDGE THAT YOU HAVE HAD AN ADEQUATE OPPORTUNITY TO REVIEW AND CONSIDER THE
TERMS OF THIS SEPARATION AGREEMENT AND RELEASE, INCLUDING, AT YOUR DISCRETION,
THE RIGHT TO DISCUSS THIS DOCUMENT WITH LEGAL COUNSEL OF YOUR CHOICE. FINALLY,
YOU HEREBY ACKNOWLEDGE THAT YOU INTEND TO GRANT TO COMPANY A FULL AND FINAL
RELEASE AS SET FORTH HEREIN.

 

15. The Parties understand and acknowledge that this Agreement constitutes a
compromise and settlement of disputed claims. No action taken by the Parties
hereto, or either of them, either previously or in connection with this
Agreement shall be deemed or construed to be an admission of the truth or
falsity of any claims heretofore made or an

 

6



--------------------------------------------------------------------------------

acknowledgment or admission by either party of any fault or liability whatsoever
to the other party or to any third party.

 

16. Except as expressly provided to the contrary or as precluded by operation of
law, this Agreement shall be binding upon, and inure to the benefit of, you and
your heirs, administrators, representative, executors, successors, and assigns
and its enforceability shall not be challenged by such individuals.

 

17. The terms and conditions of this Agreement will be open for your review and
consideration through the close of business on September 21, 2004 (“Expiry
Date”). If you have not returned an executed copy of this Agreement by facsimile
or an original to Mr. Jay Kendry, at the address referenced in paragraph 5 of
this Agreement, by the close of business by or on the Expiry Date, then the
terms and conditions set forth in this Agreement shall be withdrawn as of that
time and date.

 

18. This Agreement constitutes the entire understanding of the parties with
respect to the subject matter hereof and there are no promises, understandings
or representations other than those set forth herein. This Agreement may be
modified only with a written instrument duly executed by each of the parties.
This agreement supercedes all other agreements or understanding with respect to
your employment with respect to the subject matter hereof.

 

19. The Parties agree that any and all disputes arising out of the terms of this
Agreement, their interpretation, and any of the matters herein released, shall
be subject to binding arbitration in Colin County, Texas before the American
Arbitration Association under its Employment Dispute Resolution Rules, or by a
judge to be mutually agreed upon. The Parties agree that the prevailing party in
any arbitration shall be entitled to injunctive relief in any court of competent
jurisdiction to enforce the arbitration award. The Parties agree that the
prevailing party in any arbitration shall be awarded its reasonable attorneys’
fees and costs. The Parties hereby agree to waive their right to have any
dispute between them resolved in a court of law by a judge or jury. This
paragraph 19 will not prevent either party from seeking injunctive relief (or
any other provisional remedy) from any court having jurisdiction over the
parties and the subject matter of their dispute relating to Employee’s
obligations under this Agreement and the agreements incorporated herein by
reference.

 

20. This Agreement shall be deemed to have been executed and delivered within
the State of Texas, and it shall be construed, interpreted, governed, and
enforced in accordance with the laws of the State of Texas, without regard to
choice of law principles. Any judicial proceeding related to any provision of
this Agreement (to the extent permitted under the preceding paragraph) shall be
instituted only in courts with venue in the State of Texas, except that the
Company may seek injunctive relief in any court having jurisdiction for any
claim relating to the alleged misuse or misappropriation of the Company’s trade
secrets or confidential or proprietary information. Subject to the requirements
of paragraph 19, you hereby expressly consent to venue and personal jurisdiction
of the state and federal courts in the State of Texas for any lawsuit filed
there against you by the Company arising from or relating to this Agreement.

 

7



--------------------------------------------------------------------------------

21. If any provision of this Agreement shall be determined to be invalid,
illegal, or unenforceable, in whole or in part, neither the validity of the
remaining parts of such provision nor the validity of any other provision of
this Agreement shall in any way be affected thereby. In lieu of such invalid,
illegal, or unenforceable provision, this Agreement shall be automatically
reformed and construed to include provisions as similar in terms to such
invalid, illegal, or unenforceable provision as may be possible so as to be
valid, legal, and enforceable.

 

22. This Agreement may be executed in counterparts, and each counterpart shall
have the same force and effect as an original and shall constitute an effective,
binding agreement on the part of each of the undersigned.

 

IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this Agreement as of the day and year as set forth below.

 

Entrust, Inc.

     

Dave Carey

By:  

/s/ F. William Conner

      By:  

/s/ Dave Carey

Title:

 

Chairman & CEO

     

Date:

 

9/3/04

Date:

 

8-30-04

           

 

8



--------------------------------------------------------------------------------

EXHIBIT A

 

WAIVER AND RELEASE

 

This Waiver and Release (“Waiver”) is entered into between Entrust Inc., its
parents, subsidiaries (including enCommerce, Inc.), affiliates, successors,
assigns, officers, directors, employees, and agents (in their individual and
representative capacities) (“Entrust” or the “Company”) and the undersigned
employee (“Employee” or “you”).

 

  1. You acknowledge and represent that you have had, or have had the
opportunity to have, at least twenty-one (21) calendar days to consider the
subject matter of this Waiver and to sign and return this document. To be valid,
you must sign and return this Waiver to Mr. Jay Kendry, Vice President, Chief
Governance Officer and Secretary, Entrust, Inc., 16633 North Dallas Parkway,
Addison, TX 75001, no no later than the close of business on September 21, 2004
(“Expiry Date”). In addition, you acknowledge that you will have seven (7)
calendar days following execution to revoke this Waiver by written notice. To be
valid, any revocation must be received by Mr. Kendry at the address above no
later than the close of business seven (7) calendar days after you sign this
Waiver.

 

  2. Following your return to the Company of an executed copy of this Waiver and
expiration of the seven (7) day revocation period, and provided that you
continue to comply in all material respects with the terms of this Waiver and
the agreement to which it is ancillary (“Agreement”), the Company will pay you
the Severance Benefits as defined in the Agreement, less appropriate deductions
and withholdings. Such payment will be made in accordance with the Company’s
normal payroll practices and schedule.

 

  3. IN CONSIDERATION OF THE BENEFITS DETAILED ABOVE, YOU HEREBY FULLY AND
UNCONDITIONALLY RELEASE AND FOREVER DISCHARGE ENTRUST (EXCEPT FOR THE PROMISES
AND COMMITMENTS CONTAINED HEREIN), TO THE EXTENT PERMITTED BY LAW, FROM ANY AND
ALL REAL OR PRETENDED CLAIMS CAUSES OF ACTION, RIGHTS, OR DEMANDS, INCLUDING,
WITHOUT LIMITATION, CLAIMS FOR SALARY, INCENTIVE COMPENSATION, VACATION PAY,
BENEFITS OR OTHER COMPENSATION AND PERQUISITES; CLAIMS ARISING IN CONTRACT OR
TORT; AND CLAIMS (INCLUDING, BUT NOT LIMITED TO, YOUR RIGHT TO MAKE A CLAIM FOR
DAMAGES IN YOUR OWN RIGHT OR THROUGH A SUIT BROUGHT BY ANY THIRD PARTY ON YOUR
BEHALF) UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE CIVIL RIGHTS
ACTS OF 1964 (AS AMENDED) AND 1991, THE AMERICANS WITH DISABILITIES ACT OF 1990,
THE FAMILY AND MEDICAL LEAVE ACT OF 1993, THE TEXAS COMMISSION ON HUMAN RIGHTS
ACT, OR ANY OTHER FEDERAL, STATE OR LOCAL LAW OR ORDINANCE. THE FOREGOING WAIVER
AND RELEASE EXTENDS TO ALL CLAIMS YOU MAY NOW HAVE OR MAY HAVE HAD IN THE PAST
DIRECTLY OR

 

9



--------------------------------------------------------------------------------

INDIRECTLY BASED UPON ANY FACT, MATTER, EVENT OR CAUSE, WHETHER KNOWN OR
UNKNOWN, ARISING OUT OF OR RELATING TO YOUR EMPLOYMENT BY ENTRUST AND YOUR
SEPARATION THEREFROM, OR YOUR RELATIONSHIP WITH ENTRUST OR THE TERMS OF ANY
WRITTEN OR ORAL EMPLOYMENT ARRANGEMENTS OR THE LIKE THAT YOU MAY HAVE ENTERED
INTO WITH ENTRUST. WHILE THIS WAIVER MAY NOT BE USED TO INTERFERE WITH YOUR
RIGHT TO FILE A CHARGE OR PARTICIPATE IN AN INVESTIGATION OR PROCEEDING
CONDUCTED BY THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION OR ANY OTHER
APPROPRIATE AGENCY, YOU UNDERSTAND AND AGREE THAT ENTRUST MAY USE THIS WAIVER AS
A DEFENSE TO ANY SUCH CHARGE YOU FILE, INVESTIGATION OR PROCEEDING IN WHICH YOU
PARTICIPATE, OR REMEDY WHICH YOU SEEK.

 

  4. YOU ACKNOWLEDGE THAT YOU HAVE READ THIS WAIVER AND THAT YOU UNDERSTAND ALL
OF ITS TERMS AND EXECUTE IT VOLUNTARILY WITH FULL KNOWLEDGE OF ITS SIGNIFICANCE
AND THE CONSEQUENCES THEREOF. FURTHER, YOU ACKNOWLEDGE THAT YOU HAVE HAD, OR
HAVE HAD THE OPPORTUNITY TO HAVE, TWENTY-ONE DAYS TO REVIEW AND CONSIDER THE
TERMS OF THIS WAIVER, INCLUDING, AT YOUR DISCRETION, THE RIGHT TO DISCUSS THIS
DOCUMENT WITH LEGAL COUNSEL OF YOUR CHOICE. FINALLY, YOU ACKNOWLEDGE THAT YOU
INTEND TO GRANT TO ENTRUST A FULL AND FINAL RELEASE AS SET FORTH HEREIN.

 

  5. This Waiver shall not be construed in any way as an admission by Entrust or
any party released under paragraph 3 that it has acted wrongfully with respect
to you or that you have any right to recover from Entrust or any such party.
Entrust specifically disclaims and denies any liability to or wrongful conduct
with respect to you.

 

  6. You understand this agreement shall be binding upon you and your heirs,
administrators, representatives, executors, successors, and assigns and its
enforceability shall not be challenged by such persons.

 

  7. The terms and conditions of this Waiver will be open for your review and
consideration through the close of business on Expiry Date. If you have not
returned an executed copy of this Waiver by facsimile or an original as
prescribed in paragraph 1 of this Waiver, by the close of business on the Expiry
Date, then the terms and conditions set forth in this Waiver shall be withdrawn
as of that time and date.

 

  8. You agree to indemnify and hold harmless Entrust and any party released
under paragraph 3 from and against any loss, cost, damage, or expense (including

 

10



--------------------------------------------------------------------------------

attorneys fees) incurred by it or them as a result of any breach by you of this
Waiver.

 

  9. This Waiver, in combination with the Agreement to which it is ancillary,
constitutes the entire understanding of the parties with respect to the subject
matter hereof and there are no promises, understandings or representations other
than those set forth herein. This Waiver may be modified only with a written
instrument duly executed by each of the parties.

 

  10. This Waiver shall in all respects be interpreted, enforced and governed
under the laws of the State of Texas.

 

  11. If any provision of this Waiver is determined to be invalid, illegal, or
unenforceable, in whole or in part, neither the validity of the remaining parts
of such provision nor the validity of any other provision on this Waiver shall
in any way be affected thereby. In lieu of such invalid, illegal, or
unenforceable provision, there shall be added automatically as part of this
Waiver a provision as similar in terms to such invalid, illegal, or
unenforceable provision as may be possible to be valid, legal, and enforceable.

 

IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this Waiver as of the day and year as set forth below.

 

Entrust, Inc.

     

Dave Carey

By:  

/s/ F. William Conner

      By:  

/s/ Dave Carey

Title:

 

Chairman & CEO

     

Date:

 

9/3/04

Date:

 

8-30-04

           

 

11